Citation Nr: 0109589	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-06 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the continuation of an apportionment of the veteran's 
VA compensation benefits on behalf of his minor children, 
K.M. and M.M., is proper.


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to July 
1996.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the veteran's request to 
discontinue the apportionment of his VA compensation benefits 
on behalf of his minor children, K.M. and M.M.  


FINDINGS OF FACT

1.  The veteran has been in receipt of VA compensation 
benefits, paid at a 40 percent rate, since August 1996.  

2.  The veteran has been in receipt of additional benefits 
for his minor children K.M. and M.M. 

3.  In a February 1997 special apportionment decision, the RO 
found that the veteran's spouse at that time was entitled to 
an apportionment of the veteran's monthly disability 
compensation benefits, on her behalf and on behalf of K.M. 
and M.M., in the amount of $100.

4.  In June 1998, the apportioned share of the veteran's 
compensation was reduced from $100 to $66 per month, as he 
and his spouse had divorced in March 1998.

4.  The veteran does not reasonably contribute to his 
children's support and expenses.

5.  The veteran has not demonstrated that financial hardship 
exists, which would warrant a finding that his VA 
compensation benefits should not be apportioned on behalf of 
his minor children K.M. and M.M. (in the amount of $66 per 
month).  


CONCLUSION OF LAW

The continuation of an apportionment of the veteran's VA 
compensation benefits in the amount of $66 per month, on 
behalf of the veteran's minor children K.M. and M.M., is 
warranted.  38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The record reflects that the veteran's service-connected 
disabilities have had a combined evaluation of 40 percent 
from August 1996.  The veteran has been in receipt of 
additional benefits for his children, K.M. and M.M.

The Board notes that under VA regulations, all or any part of 
a veteran's benefits may be apportioned if the veteran's 
spouse and/or children are not residing with the veteran and 
the veteran is not discharging his or her responsibility for 
the spouse or children's support.  38 U.S.C.A. § 5307 (West 
1991); 38 C.F.R. § 3.450(a)(1)(ii) (2000).  In addition, 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
person's interest. 38 C.F.R. § 3.451 (2000).  Factors to be 
considered include the amount of VA benefits payable, other 
resources and income of the parties in interest, and any 
special needs of the respective parties.  Id.  Special 
apportionment is apparently meant to provide for claimants in 
situations in which the veteran is reasonably discharging his 
responsibility for the support of his children, but special 
circumstances exist which warrant giving the dependents 
additional support.

In a February 1997 special apportionment decision, the RO 
found that the veteran's spouse (at that time) was entitled 
to an apportionment of the veteran's monthly disability 
compensation benefits, on her behalf and on behalf of K.M. 
and M.M. (who resided with her) in the amount of $100.  At 
the time of this decision, the veteran's monthly income was 
shown by the evidence to be $1,332 ($212 in VA compensation), 
his monthly expenses $1,070.  Conversely, his spouse's income 
was $680 and her expenses $1,123.  It is noted that the 
veteran had requested that $100 of his VA compensation be 
apportioned.   

In June 1998, the apportioned share of the veteran's 
compensation was reduced from $100 to $66 per month, as he 
and his (now former) spouse had divorced in March 1998.  

In August 1999, the veteran filed a claim requesting 
discontinuance of his compensation benefits received by his 
former spouse on behalf of K.M. and M.M. In a January 2000 
decision, this claim was denied, and the veteran has appealed 
this decision.

In his claim, he pointed out that his former spouse was 
receiving child support in the amount of $400 per month from 
him.  Attached to this claim was a copy of a voluntary 
support agreement signed by the veteran that indicates that 
he was to pay monthly child support in the amount of $400.  

Other evidence of record includes a statement received in 
September 1999 from the veteran's former spouse, wherein she 
listed her total monthly income of $1,100, and expenses of 
over $1,400.  She also stated that while she and the veteran 
had agreed that the veteran would pay $400 per month in child 
support, and that this amount was Court ordered, the veteran 
had, at that point, made no such payments.  She also 
essentially noted that the $66 apportionment was the only 
income (indirectly or otherwise) received from the veteran.  

In a statement received in October 1999, the veteran reported 
monthly income of $1,600 and expenses totaling over $3,000.  
In his notice of disagreement received in February 2000, the 
veteran reported that he was paying $450 per month in child 
support as well as $280 towards medical health coverage.  

The veteran has also submitted various pay stubs, dated from 
July 1999 through February 2000, which reflect weekly net 
earnings ranging from $178 to $295.  In four of these pay 
stubs, dated in January and February, a $2 child support 
handing deduction is noted, as well as a $103.85 
miscellaneous deduction.  In his April 2000 substantive 
appeal, the veteran contended that the $103.85 represented 
child support paid for K.M. and M.M.  

A report of contact form (VA Form 119) dated in September 
2000 indicates that contact was made at that time with an 
individual from a child support collection agency in North 
Carolina.  This individual informed the RO that the veteran 
had made support payments in August, November, and December 
1999, and in January, February, March, May, and June 2000.  
However, this person pointed out that most of the months the 
veteran did pay support, he did not pay the full amount, and 
that he was substantially in arrears.  

After considering all of the evidence of record in light of 
the above cited regulations, the Board finds that the 
continued apportionment of the veteran's VA benefits, in the 
amount of $66 to the veteran's former spouse on behalf of the 
veteran's children, K.M. and M.M., is proper.  As noted 
above, the veteran does not reasonably discharge his 
responsibility for the support of his children.  The record 
reflects that while the veteran did (and presumably does) pay 
some child support, he has and does not pay every month, and 
during most months that he actually does pay, he does not pay 
the full amount; and, he is currently in arrears.  The Board 
also points out that the veteran continues to receive 
additional VA compensation benefits for the two minor 
children.  Thus, the continued apportionment is proper under 
38 C.F.R. § 3.450.

Although somewhat unclear evidence regarding the veteran's 
income and expenses is of record, it appears that he reports 
expenses that clearly outweigh his income.  However, the 
Board finds, based on its review of the veteran's reported 
expenses, that these expenses appear rather inflated (for 
example he lists $460 in "welfare payments," and his 
recently reported expenses have almost tripled since the time 
of the original February 1997 decision).  The Board also 
notes that the veteran has remarried, and has reported that 
his current spouse is employed.  In any event, it is 
reasonable for the Board to assume that expenses would be 
much greater were the children at issue, K.M. and M.M., 
actually residing with the veteran, and even with the 
apportioned amount, the veteran is still, from a strictly 
monetary standpoint, in a better financial situation than he 
would have been (or would be) had the children resided with 
him.

Under these circumstances, the Board also finds that a 
continued apportionment in the amount of $66 is warranted 
under 38 C.F.R. § 3.451 (2000), as the veteran has not 
plausibly demonstrated that financial hardship exists.  In 
the judgment of the Board, hardship contemplates an inability 
to pay for essentials such as food, clothing, shelter or 
medical expenses.  Such deprivations are not shown in this 
case with regard to the veteran. 38 C.F.R. § 3.451 (2000).

For the foregoing reasons, the Board concludes that the 
criteria for a continued apportionment of the veteran's VA 
benefits to his former spouse on behalf of his children, K.M. 
and M.M., were (and currently are) met.  Accordingly, the 
apportionment will not be terminated, and the veteran's 
appeal must be denied.

As a final point, the Board notes that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, which held that the 
Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for 
termination of apportionment.  However, by virtue of the 
March 2000 Statement of the Case and September 2000 
Supplemental Statement of the Case, the veteran has been 
given notice of the evidence necessary to support the claim.  
A review of the record indicates that through contact with 
the veteran in April 2000, he informed the RO that he has 
submitted all the information necessary to continue his 
appeal.  Further, it is noted that the veteran did not 
respond to a RO request (in a June 2000 letter) that he 
provide clarification regarding alleged child support 
payments.  As such, the Board finds the duty to assist the 
veteran in the development of the claim under the VCAA has 
been met.  




ORDER

As the continuation of an apportionment of the veteran's VA 
compensation benefits on behalf of his minor children is 
proper, the appeal is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

